DETAILED ACTION
Claims 1-15 have been canceled.  Claims 16-30 have been added and are pending. Claims 16, 20, 24, and 28 are rejected. Claims 17-19, 21-23, 25-27, and 29-30 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24, 26, 28, and 30 are objected to because of the following informalities:
Claim 24, line 4, “control to” should be removed.
Claim 26, line 2, “control to” should be removed.
Claim 28, line 4, “control to” should be removed.
Claim 30, line 2, “control to” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 16, 20, 24, and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0342912 A1 to Priyanto et al. (hereinafter “Priyanto”).

As per claim 16, Priyanto discloses a method performed by a terminal for a 2-step random access procedure in a wireless communication ([0083-0084], of Priyanto discloses a two-step RACH performed at a UE), comprising: identifying whether physical random access channel (PRACH) occasions for a 4-step random access type is shared with a 2-step random access type ([0084], of Priyanto discloses determining between a 4-step random access and a 2-step random access); in case that the PRACH occasions for the 4-step random access type is shared with the 2-step random access type, transmitting, to a base station, a message A (msgA) including preambles based on a first configuration of PRACH occasions commonly configured for the 4-step random access type and the 2-step random access type; and in case that the PRACH occasions for the 4-step random access type is not shared with the 2-step random access type ([0083-0084], of Priyanto discloses selecting between the two-step RACH and a four-step RACH), transmitting, to the base station, a message A (msgA) ([0119], of Priyanto discloses sending message 3021 (msgA)) including preambles based on a second configuration of PRACH occasions separately configured for the 2-step random access type (0084, 0119], of Priyanto discloses the preambles for the 2-step random access RACH).
As per claim 20, Priyanto discloses a method performed by a base station for a 2-step random access procedure in a wireless communication (Fig. 11, and [0074-0079], of Priyanto discloses a base station performing a 2-step random access with a UE), comprising: ([0080, 0084], of Priyanto discloses determining between a 4-step random access and a 2-step random access); in case that the PRACH occasions for the 4-step random access type is shared with the 2-step random access type, receiving, from the terminal, a message A (msgA) including preambles based on a first configuration of PRACH occasions commonly configured for the 4-step random access type and the 2-step random access type; and in case that the PRACH occasions for the 4-step random access type is not shared with the 2-step random access type ([0080,0083-0084], of Priyanto discloses selecting between the two-step RACH and a four-step RACH), receiving, from the terminal, a message A (msgA) ( Fig. 11 and [0119], of Priyanto discloses sending message 3021 (msgA) from the UE to the BS) including preambles based on a second configuration of PRACH occasions separately configured for the 2-step random access type (0084, 0119], of Priyanto discloses the preambles for the 2-step random access RACH).
As per claim 24, Priyanto discloses a terminal for a 2-step random access procedure in a wireless communication ([0083-0084], of Priyanto discloses a two-step RACH performed at a UE), comprising: a transceiver (Fig. 2 and [0061-0063], of Priyanto discloses a UE using an antenna for transmitting and receiving); and a controller coupled with the transceiver (Fig. 2 and [0061-0063], of Priyanto) and configured to control to: identify whether physical random access channel (PRACH) occasions for a 4-step random access type is shared with a 2-step random access type ([0084], of Priyanto discloses determining between a 4-step random access and a 2-step random access), in case that the PRACH occasions for the 4-step random access type is shared with the 2-step random access type, transmit, to a base station, a message A (msgA) including preambles based on a first configuration of PRACH occasions commonly ([0083-0084], of Priyanto discloses selecting between the two-step RACH and a four-step RACH), transmit, to the base station, a message A (msgA) ([0119], of Priyanto discloses sending message 3021 (msgA)) including preambles based on a second configuration of PRACH occasions separately configured for the 2-step random access type (0084, 0119], of Priyanto discloses the preambles for the 2-step random access RACH).
As per claim 28, Priyanto discloses a base station for a 2-step random access procedure in a wireless communication (Fig. 11, and [0074-0079], of Priyanto discloses a base station performing a 2-step random access with a UE), comprising: a transceiver (Fig. 2 and [0061-0063], of Priyanto discloses a BS using an antenna for transmitting and receiving); and a controller coupled with the transceiver (Fig. 2 and [0061-0063], of Priyanto) and configured to control to: identify whether physical random access channel (PRACH) occasions for a 4-step random access type is shared with a 2-step random access type for a terminal ([0080, 0084], of Priyanto discloses determining between a 4-step random access and a 2-step random access), in case that the PRACH occasions for the 4-step random access type is shared with the 2-step random access type, receive, from the terminal, a message A (msgA) including preambles based on a first configuration of PRACH occasions commonly configured for the 4-step random access type and the 2- step random access type, and in case that the PRACH occasions for the 4-step random access type is not shared with the 2-step random access type ([0080,0083-0084], of Priyanto discloses selecting between the two-step RACH and a four-step RACH), receive, from the terminal, a message A (msgA) ( Fig. 11 and [0119], of Priyanto discloses sending message 3021 (msgA) from the UE to the BS) including preambles based on a second (0084, 0119], of Priyanto discloses the preambles for the 2-step random access RACH).

Allowable Subject Matter
Claims 17-19, 21-23, 25-27, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476